                   Case 19-31416                     Doc 16             Filed 10/30/19 Entered 10/30/19 10:19:33                                                 Desc Main
                                                                         Document     Page 1 of 63
 Fill in this information to identify your case:

 Debtor 1                   Dennis Eugenio Vilchez
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Monse Yvette Perez
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  WESTERN DISTRICT OF NORTH CAROLINA

 Case number           19-31416
 (if known)                                                                                                                                                        Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $             346,271.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $              46,500.29

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $             392,771.29

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $             367,938.18

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                           $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                             $             197,330.81


                                                                                                                                     Your total liabilities $                565,268.99


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................              $                2,014.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $                5,602.83

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                 Desc Main
                                                                      Document     Page 2 of 63
 Debtor 1      Dennis Eugenio Vilchez
 Debtor 2      Monse Yvette Perez                                                         Case number (if known) 19-31416

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $       4,791.71


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                   Case 19-31416                       Doc 16                Filed 10/30/19 Entered 10/30/19 10:19:33                                       Desc Main
                                                                              Document     Page 3 of 63
 Fill in this information to identify your case and this filing:

 Debtor 1                    Dennis Eugenio Vilchez
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Monse Yvette Perez
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF NORTH CAROLINA

 Case number            19-31416                                                                                                                                   Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        3020 Thorndale Rd.                                                             Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        Indian Trail                      NC        28079-0000                         Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                               $346,271.00                  $346,271.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Tenancy by the Entirety
        Union                                                                          Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Parcel ID# 07123290; Union County tax value $282,100.00; Zillow value
                                                                                listed


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $346,271.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                 Case 19-31416                   Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                    Desc Main
                                                                      Document     Page 4 of 63
 Debtor 1        Dennis Eugenio Vilchez
 Debtor 2        Monse Yvette Perez                                                                                 Case number (if known)       19-31416

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Toyota                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                     Rav 4 Utility 4D                                                                                         the amount of any secured claims on Schedule D:
         Model:      Adventure 2WD                                   Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2018                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                  29,161                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Jointly titled between both
         Debtors; NADA Average                                       Check if this is community property                              $20,075.00                 $20,075.00
         Trade-In value listed                                       (see instructions)




  3.2    Make:    Toyota                                       Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:   Camry Sedan 4D SE I4                               Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:    2018                                               Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:    40,048                              Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Owned solely by Male Debtor;
         NADA Average Trade-In value                                 Check if this is community property                              $16,825.00                 $16,825.00
         listed                                                      (see instructions)




  3.3    Make:       Volvo                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      VNL 670 Tractor                                 Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2009                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Leased Tractor and trailer;
         Leased by Male Debtor from                                  Check if this is community property                                Unknown                    Unknown
         employer for his job as a truck                             (see instructions)

         driver


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $36,900.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                  Desc Main
                                                                      Document     Page 5 of 63
 Debtor 1       Dennis Eugenio Vilchez
 Debtor 2       Monse Yvette Perez                                                                  Case number (if known)     19-31416


                                    Living Room - Sofa $450.00; (2) Desks $150.00; (2) Chairs $25.00

                                    Dining Room - Table $150.00; (6) Chairs $140.00

                                    Bedrooms - (4) Beds $750.00; (2) Dressers $150.00; (2) Tables
                                    $60.00

                                    Kitchen - Microwave $250.00; Refrigerator $550.00; Dishwasher
                                    $250.00; Stove $250.00; Dishes $75.000; Small Appliances $45.00

                                    Miscellaneous - Vacuum cleaner $90.00; Hand tools $50.00; Power
                                    tools $65.00; Lawn mower $400.00; Yard tools $15.00; Patio
                                    Furniture $125.00; Washer $150.00; Dryer $150.00                                                             $4,340.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    (2) Desktop Computers $200.00; (2) Tablets $300.00; Wii video
                                    console $75.00; (2) Stereos $100.00; (3) Televisions $500.00; (2)
                                    DVD Players $50.00; (2) Cellphones $200.00                                                                   $1,425.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    (2) Bicycles                                                                                                   $120.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    (2) Smith & Wesson pistols $295.00
                                    (1) Smith & Wesson assult rifle $490.00
                                    (1) Mossbug shotgun $275.00                                                                                  $1,060.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Wearing apparel                                                                                                $600.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
       Yes. Describe.....
Official Form 106A/B                                                    Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                  Case 19-31416                             Doc 16                Filed 10/30/19 Entered 10/30/19 10:19:33                             Desc Main
                                                                                   Document     Page 6 of 63
 Debtor 1          Dennis Eugenio Vilchez
 Debtor 2          Monse Yvette Perez                                                                                         Case number (if known)   19-31416


                                            Female wedding ring                                                                                                          $250.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $7,795.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                                                  Go Bank Pre-Paid debit card ending in 9001
                                              17.1.       Checking                                Owned by Male Debtor                                                       $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                 Case 19-31416                     Doc 16            Filed 10/30/19 Entered 10/30/19 10:19:33                             Desc Main
                                                                      Document     Page 7 of 63
 Debtor 1         Dennis Eugenio Vilchez
 Debtor 2         Monse Yvette Perez                                                                          Case number (if known)      19-31416

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                                Male debtor's CDL                                                                                               $1.00


 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      No
        Yes. Give specific information......


                                                         Monthly child support payments to Female
                                                            Debtor                                                  Child Support                         $1,244.00


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                       Beneficiary:                            Surrender or refund

Official Form 106A/B                                                    Schedule A/B: Property                                                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 19-31416                       Doc 16             Filed 10/30/19 Entered 10/30/19 10:19:33                                               Desc Main
                                                                         Document     Page 8 of 63
 Debtor 1        Dennis Eugenio Vilchez
 Debtor 2        Monse Yvette Perez                                                                                              Case number (if known)        19-31416

                                                                                                                                                                  value:

                                             Automobile Insurance                                                     N/A                                                             $1.00


                                             Lincoln Financial Group Universal Life
                                             Policy
                                             Male debtor is owner and insured
                                             Cash Value listed                                                        Monse Yvette Perez                                          $555.29


                                             Lincoln Financial Group Term Life
                                             Policy;
                                             Male debtor is owner and insured                                         Monse Yvette Perez                                              $1.00


                                             Lincoln Financial Group Term Life
                                             Policy;
                                             Female debtor is owner and insured                                       Dennis Eugenio Vilchez                                          $1.00


                                             Family Medicaid                                                          N/A                                                             $1.00


                                             Tractor and trailer Insurance                                            N/A                                                             $1.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................               $1,805.29


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.
Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
                  Case 19-31416                        Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                              Desc Main
                                                                            Document     Page 9 of 63
 Debtor 1         Dennis Eugenio Vilchez
 Debtor 2         Monse Yvette Perez                                                                                                    Case number (if known)   19-31416



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $346,271.00
 56. Part 2: Total vehicles, line 5                                                                           $36,900.00
 57. Part 3: Total personal and household items, line 15                                                       $7,795.00
 58. Part 4: Total financial assets, line 36                                                                   $1,805.29
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $46,500.29              Copy personal property total              $46,500.29

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $392,771.29




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
                   Case 19-31416                 Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                          Desc Main
                                                                     Document      Page 10 of 63
 Fill in this information to identify your case:

 Debtor 1                 Dennis Eugenio Vilchez
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Monse Yvette Perez
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF NORTH CAROLINA

 Case number           19-31416
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      3020 Thorndale Rd. Indian Trail, NC                             $346,271.00                              $40,375.82      N.C. Gen. Stat. §
      28079 Union County                                                                                                       1C-1601(a)(1)
      Parcel ID# 07123290; Union County                                                    100% of fair market value, up to
      tax value $282,100.00; Zillow value                                                  any applicable statutory limit
      listed
      Line from Schedule A/B: 1.1

      Living Room - Sofa $450.00; (2)                                   $4,340.00                                $4,340.00     N.C. Gen. Stat. § 1C-1601(a)(4)
      Desks $150.00; (2) Chairs $25.00
                                                                                           100% of fair market value, up to
      Dining Room - Table $150.00; (6)                                                     any applicable statutory limit
      Chairs $140.00

      Bedrooms - (4) Beds $750.00; (2)
      Dressers $150.00; (2) Tables $60.00

      Kitchen - Microwave $250.00;
      Refrigerator $550.00; Dishwasher $25
      Line from Schedule A/B: 6.1

      (2) Desktop Computers $200.00; (2)                                $1,425.00                                $1,425.00     N.C. Gen. Stat. § 1C-1601(a)(4)
      Tablets $300.00; Wii video console
      $75.00; (2) Stereos $100.00; (3)                                                     100% of fair market value, up to
      Televisions $500.00; (2) DVD Players                                                 any applicable statutory limit
      $50.00; (2) Cellphones $200.00
      Line from Schedule A/B: 7.1


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                             Desc Main
                                                                     Document      Page 11 of 63
 Debtor 1    Dennis Eugenio Vilchez
 Debtor 2    Monse Yvette Perez                                                                          Case number (if known)     19-31416
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     (2) Bicycles                                                        $120.00                                   $120.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     (2) Smith & Wesson pistols $295.00                                $1,060.00                                   $785.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     (1) Smith & Wesson assult rifle
     $490.00                                                                               100% of fair market value, up to
     (1) Mossbug shotgun $275.00                                                           any applicable statutory limit
     Line from Schedule A/B: 10.1

     (2) Smith & Wesson pistols $295.00                                $1,060.00                                   $275.00        N.C. Gen. Stat. § 1C-1601(a)(2)
     (1) Smith & Wesson assult rifle
     $490.00                                                                               100% of fair market value, up to
     (1) Mossbug shotgun $275.00                                                           any applicable statutory limit
     Line from Schedule A/B: 10.1

     Wearing apparel                                                     $600.00                                   $600.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Female wedding ring                                                 $250.00                                   $250.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Male debtor's CDL                                                      $1.00                                     $1.00       N.C. Gen. Stat. § 1C-1601(a)(1)
     Line from Schedule A/B: 27.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Child Support: Monthly child support                              $1,244.00                                 $1,244.00        N.C. Gen. Stat. §
     payments to Female Debtor                                                                                                    1C-1601(a)(12)
     Line from Schedule A/B: 29.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Automobile Insurance                                                   $1.00                                     $1.00       N.C. Gen. Stat. § 1C-1601(a)(2)
     Beneficiary: N/A
     Line from Schedule A/B: 31.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Lincoln Financial Group Universal                                   $555.29                                   $555.29        N.C. Const. Art. X § 5; N.C.
     Life Policy                                                                                                                  Gen. Stat. § 1C-1601(a)(6)
     Male debtor is owner and insured                                                      100% of fair market value, up to
     Cash Value listed                                                                     any applicable statutory limit
     Beneficiary: Monse Yvette Perez
     Line from Schedule A/B: 31.2

     Lincoln Financial Group Term Life                                      $1.00                                     $1.00       N.C. Const. Art. X § 5; N.C.
     Policy;                                                                                                                      Gen. Stat. § 1C-1601(a)(6)
     Male debtor is owner and insured                                                      100% of fair market value, up to
     Beneficiary: Monse Yvette Perez                                                       any applicable statutory limit
     Line from Schedule A/B: 31.3




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-31416                   Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                             Desc Main
                                                                     Document      Page 12 of 63
 Debtor 1    Dennis Eugenio Vilchez
 Debtor 2    Monse Yvette Perez                                                                          Case number (if known)     19-31416
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Lincoln Financial Group Term Life                                      $1.00                                     $1.00       N.C. Const. Art. X § 5; N.C.
     Policy;                                                                                                                      Gen. Stat. § 1C-1601(a)(6)
     Female debtor is owner and insured                                                    100% of fair market value, up to
     Beneficiary: Dennis Eugenio Vilchez                                                   any applicable statutory limit
     Line from Schedule A/B: 31.4

     Family Medicaid                                                        $1.00                                     $1.00       N.C. Gen. Stat. § 1C-1601(a)(2)
     Beneficiary: N/A
     Line from Schedule A/B: 31.5                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Tractor and trailer Insurance                                          $1.00                                     $1.00       N.C. Gen. Stat. § 1C-1601(a)(2)
     Beneficiary: N/A
     Line from Schedule A/B: 31.6                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                   Case 19-31416                  Doc 16             Filed 10/30/19 Entered 10/30/19 10:19:33                                  Desc Main
                                                                     Document      Page 13 of 63
 Fill in this information to identify your case:

 Debtor 1                   Dennis Eugenio Vilchez
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Monse Yvette Perez
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF NORTH CAROLINA

 Case number           19-31416
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Direct Trucking, LLC                     Describe the property that secures the claim:                  Unknown                  Unknown              Unknown
         Creditor's Name                          2009 Volvo VNL 670 Tractor
                                                  Leased Tractor and trailer; Leased
                                                  by Male Debtor from employer for
                                                  his job as a truck driver
                                                  As of the date you file, the claim is: Check all that
         8316 Ainsworth St.                       apply.
         Charlotte, NC 28216                          Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                 Case 19-31416                    Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                               Desc Main
                                                                      Document      Page 14 of 63
 Debtor 1 Dennis Eugenio Vilchez                                                                              Case number (if known)   19-31416
               First Name                  Middle Name                      Last Name
 Debtor 2 Monse Yvette Perez
               First Name                  Middle Name                      Last Name


 2.2     Mr. Cooper Mortgage                        Describe the property that secures the claim:                   $252,700.93         $346,271.00             $0.00
         Creditor's Name                            3020 Thorndale Rd. Indian Trail, NC
                                                    28079 Union County
                                                    Parcel ID# 07123290; Union County
                                                    tax value $282,100.00; Zillow value
         8950 Cypress Waters                        listed
                                                    As of the date you file, the claim is: Check all that
         Blvd.                                      apply.
         Coppell, TX 75019                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Deed of Trust
       community debt

 Date debt was incurred                                      Last 4 digits of account number         3362

         North Carolina
 2.3                                                                                                                 $50,682.52         $346,271.00             $0.00
         Department of Revenue                      Describe the property that secures the claim:
         Creditor's Name                            3020 Thorndale Rd. Indian Trail, NC
                                                    28079 Union County
                                                    Parcel ID# 07123290; Union County
                                                    tax value $282,100.00; Zillow value
         Attn.: Bankruptcy Unit                     listed
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 1168                              apply.
         Raleigh, NC 27602-1168                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   2010-2015 State Taxes
       community debt

 Date debt was incurred                                      Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-31416                    Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                               Desc Main
                                                                      Document      Page 15 of 63
 Debtor 1 Dennis Eugenio Vilchez                                                                              Case number (if known)   19-31416
               First Name                  Middle Name                      Last Name
 Debtor 2 Monse Yvette Perez
               First Name                  Middle Name                      Last Name


         Sheridan Homeowner's
 2.4                                                                                                                     $350.00        $346,271.00             $0.00
         Association, Inc.                          Describe the property that secures the claim:
         Creditor's Name                            3020 Thorndale Rd. Indian Trail, NC
                                                    28079 Union County
                                                    Parcel ID# 07123290; Union County
         Care of Cedar                              tax value $282,100.00; Zillow value
         Management Group                           listed
                                                    As of the date you file, the claim is: Check all that
         PO Box 26844                               apply.
         Charlotte, NC 28221                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   HOA Dues
       community debt

 Date debt was incurred                                      Last 4 digits of account number         174

 2.5     Suntrust Bank                              Describe the property that secures the claim:                    $28,318.00          $16,825.00     $11,493.00
         Creditor's Name                            2018 Toyota Camry Sedan 4D SE I4
                                                    40,048 miles
                                                    Owned solely by Male Debtor;
         Mail Code VA-RVW-6290                      NADA Average Trade-In value listed
                                                    As of the date you file, the claim is: Check all that
         PO Box 85092                               apply.
         Mobile, NC 28286                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Auto Loan
       community debt

 Date debt was incurred                                      Last 4 digits of account number         5200




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-31416                    Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                Desc Main
                                                                      Document      Page 16 of 63
 Debtor 1 Dennis Eugenio Vilchez                                                                              Case number (if known)   19-31416
               First Name                  Middle Name                      Last Name
 Debtor 2 Monse Yvette Perez
               First Name                  Middle Name                      Last Name


         Toyota Southeast
 2.6                                                                                                                 $33,725.00            $20,075.00     $13,650.00
         Finance                                    Describe the property that secures the claim:
         Creditor's Name                            2018 Toyota Rav 4 Utility 4D
                                                    Adventure 2WD 29,161 miles
                                                    Jointly titled between both Debtors;
                                                    NADA Average Trade-In value listed
                                                    As of the date you file, the claim is: Check all that
         PO Box 991817                              apply.
         Mobile, AL 36691-8817                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Auto Loan
       community debt

                                 Opened
                                 05/18 Last
                                 Active
 Date debt was incurred          9/17/19                     Last 4 digits of account number         5156


         Union County Tax
 2.7                                                                                                                   $2,161.73          $346,271.00             $0.00
         Collector                                  Describe the property that secures the claim:
         Creditor's Name                            3020 Thorndale Rd. Indian Trail, NC
                                                    28079 Union County
                                                    Parcel ID# 07123290; Union County
                                                    tax value $282,100.00; Zillow value
                                                    listed
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 38                                apply.
         Monroe, NC 28111                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   2019 Property Taxes
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $367,938.18
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $367,938.18

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                         Desc Main
                                                                     Document      Page 17 of 63
 Debtor 1 Dennis Eugenio Vilchez                                                            Case number (if known)          19-31416
              First Name                Middle Name                     Last Name
 Debtor 2 Monse Yvette Perez
              First Name                Middle Name                     Last Name



        Name, Number, Street, City, State & Zip Code                                  On which line in Part 1 did you enter the creditor?   2.2
        Brock & Scott, PLLC
        5431 Oleander Drive                                                           Last 4 digits of account number
        Wilmington, NC 28403

        Name, Number, Street, City, State & Zip Code                                  On which line in Part 1 did you enter the creditor?   2.3
        North Carolina Department of Revenue
        P.O. Box 871                                                                  Last 4 digits of account number
        Raleigh, NC 27602-0871

        Name, Number, Street, City, State & Zip Code                                  On which line in Part 1 did you enter the creditor?   2.5
        World Omni Financial Corp.
        Attn: Bankruptcy                                                              Last 4 digits of account number
        Po Box 991817
        Mobile, AL 36691




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                    Case 19-31416                 Doc 16             Filed 10/30/19 Entered 10/30/19 10:19:33                                           Desc Main
                                                                     Document      Page 18 of 63
 Fill in this information to identify your case:

 Debtor 1                     Dennis Eugenio Vilchez
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Monse Yvette Perez
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                WESTERN DISTRICT OF NORTH CAROLINA

 Case number           19-31416
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          Internal Revenue Service                               Last 4 digits of account number                          Unknown                     $0.00                  $0.00
              Priority Creditor's Name
              Centralized Insolvency Operation                       When was the debt incurred?
              Post Office Box 7346
              Philadelphia, PA 19101-7346
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Anticipated 2012-2013 and 2017-2018 1040 taxes
                                                                                         owed


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              47898                                                Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 19 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.1      AccessOne MedCard                                           Last 4 digits of account number       8484                                              $2,118.60
          Nonpriority Creditor's Name
          P.O. Box 410806                                             When was the debt incurred?
          Charlotte, NC 28241-0806
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.2      AccessOne MedCard                                           Last 4 digits of account number       6171                                              $3,581.92
          Nonpriority Creditor's Name
          P.O. Box 410806                                             When was the debt incurred?
          Charlotte, NC 28241-0806
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.3      AT&T                                                        Last 4 digits of account number       4107                                              $1,198.42
          Nonpriority Creditor's Name
          P.O. Box 105262                                             When was the debt incurred?
          Atlanta, GA 30348-5262
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 20 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.4      Atrium Health                                               Last 4 digits of account number       1885                                               $560.09
          Nonpriority Creditor's Name
          P.O. Box 71108                                              When was the debt incurred?
          Charlotte, NC 28272
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.5      Atrium Health                                               Last 4 digits of account number       8148                                                 $30.00
          Nonpriority Creditor's Name
          P.O. Box 71108                                              When was the debt incurred?
          Charlotte, NC 28272
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.6      Bank Of America                                             Last 4 digits of account number       5052                                              $5,718.00
          Nonpriority Creditor's Name
          FIA Card Services Bankruptcy                                When was the debt incurred?
          Department
          4161 Piedmont Pkwy.,
          NC4-105-03-14
          Greensboro, NC 27410
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt of V & V Distributors, LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 21 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.7      Bank Of America                                             Last 4 digits of account number       0644                                              $6,739.46
          Nonpriority Creditor's Name
          FIA Card Services Bankruptcy                                When was the debt incurred?
          Department
          4161 Piedmont Pkwy.,
          NC4-105-03-14
          Greensboro, NC 27410
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Business debt of CC Connections & More,
              Yes                                                        Other. Specify   LLC


 4.8      Capital One Bank                                            Last 4 digits of account number       0769                                               $571.94
          Nonpriority Creditor's Name
          Attn.: Bankruptcy Department                                When was the debt incurred?
          P.O. Box 30285
          Salt Lake City, UT 84130
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.9      Capital One Bank                                            Last 4 digits of account number       1789                                               $665.95
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                 When was the debt incurred?
          PO Box 30285
          Salt Lake City, UT 84130
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 22 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.1
 0        Carolina Family Healthcare, PA                              Last 4 digits of account number       4412                                                 $15.39
          Nonpriority Creditor's Name
          PO Box 14099                                                When was the debt incurred?
          Belfast, ME 04915
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.1
 1        Carolinas Healthcare System                                 Last 4 digits of account number       9186                                               $150.00
          Nonpriority Creditor's Name
          P.O. Box 70826                                              When was the debt incurred?
          Charlotte, NC 28272-0826
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify



 4.1      Charlotte Eye Ear Nose & Throat
 2        Assoc.                                                      Last 4 digits of account number       9703                                                 $50.00
          Nonpriority Creditor's Name
          P.O. Box 600020                                             When was the debt incurred?
          Raleigh, NC 27675-6020
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                 Case 19-31416                   Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 23 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.1
 3        Charlotte Pediatric Clinic                                  Last 4 digits of account number       6769                                               $121.90
          Nonpriority Creditor's Name
          c/o PMAB, LLC                                               When was the debt incurred?
          P.O. Box 12150
          Charlotte, NC 28220-2150
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.1
 4        Citi                                                        Last 4 digits of account number       1258                                              $5,680.36
          Nonpriority Creditor's Name
          PO Box 6004                                                 When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.1
 5        Citibank                                                    Last 4 digits of account number       1258                                              $6,309.00
          Nonpriority Creditor's Name
          Centralized Bankruptcy                                                                            Opened 11/14 Last Active
          Po Box 790034                                               When was the debt incurred?           4/25/18
          St Louis, MO 63179
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 24 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.1
 6        Citibank, N.A.                                              Last 4 digits of account number       3306                                              $2,257.92
          Nonpriority Creditor's Name
          PO Box 790110                                               When was the debt incurred?
          Saint Louis, MO 63179-0110
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.1
 7        Citibank, N.A.                                              Last 4 digits of account number       6060                                              $2,358.90
          Nonpriority Creditor's Name
          PO Box 790110                                               When was the debt incurred?
          Saint Louis, MO 63179-0110
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.1
 8        Citibank, N.A./Sears                                        Last 4 digits of account number       6304                                              $7,300.38
          Nonpriority Creditor's Name
          PO Box 790110                                               When was the debt incurred?
          Saint Louis, MO 63179-0110
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 25 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.1
 9        Citibank/Sears                                              Last 4 digits of account number       1170                                               $856.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 03/10 Last Active
          Po Box 6275                                                 When was the debt incurred?           4/25/18
          Sioux Falls, SD 57117
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Charge Account


 4.2
 0        Comenity Bank                                               Last 4 digits of account number                                                         $1,628.50
          Nonpriority Creditor's Name
          PO Box 182273                                               When was the debt incurred?
          Columbus, OH 43218-2273
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.2
 1        Comenity Bank/Express                                       Last 4 digits of account number       5136                                               $885.97
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                            When was the debt incurred?
          PO Box 182125
          Columbus, OH 43218
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 26 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.2
 2        Comenity Bank/Pier 1 Imports                                Last 4 digits of account number       4342                                              $1,335.02
          Nonpriority Creditor's Name
          Bankruptcy Department                                       When was the debt incurred?
          P.O. Box 182125
          Columbus, OH 43218-2125
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.2
 3        Comenity Bank/Venus                                         Last 4 digits of account number       9818                                               $696.18
          Nonpriority Creditor's Name
          Bankruptcy Department                                       When was the debt incurred?
          P.O. Box 182125
          Columbus, OH 43218-2125
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.2
 4        Dillard's Card Services                                     Last 4 digits of account number       6209                                               $441.64
          Nonpriority Creditor's Name
          PO Box 5132                                                 When was the debt incurred?
          Sioux Falls, SD 57117-5132
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 27 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.2
 5        DirecTV                                                     Last 4 digits of account number       1165                                               $311.03
          Nonpriority Creditor's Name
          P.O. Box 78626                                              When was the debt incurred?
          Phoenix, AZ 85062-8626
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify



 4.2      Elite Hands Physician Assistant
 6        Services                                                    Last 4 digits of account number       4753                                               $130.52
          Nonpriority Creditor's Name
          3737 Glenwood Ave., Ste. 100                                When was the debt incurred?
          Raleigh, NC 27612-5515
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.2
 7        GusTech                                                     Last 4 digits of account number                                                      $15,000.00
          Nonpriority Creditor's Name
          1974 Carolina Place                                         When was the debt incurred?
          Fort Mill, SC 29708
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 28 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.2
 8        H&R Accounts, Inc.                                          Last 4 digits of account number       8393                                               $881.82
          Nonpriority Creditor's Name
          5320 22nd Ave.                                              When was the debt incurred?
          P.O. Box 672
          Moline, IL 61266-0672
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.2
 9        H&R Accounts, Inc.                                          Last 4 digits of account number       1449                                               $318.78
          Nonpriority Creditor's Name
          5320 22nd Ave.                                              When was the debt incurred?
          P.O. Box 672
          Moline, IL 61266-0672
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.3
 0        H&R Accounts, Inc.                                          Last 4 digits of account number       9471                                               $150.00
          Nonpriority Creditor's Name
          5320 22nd Ave.                                              When was the debt incurred?
          P.O. Box 672
          Moline, IL 61266-0672
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 29 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.3      Integra Rehabilitation Physicians,
 1        PLLC                                                        Last 4 digits of account number       4047                                                 $86.91
          Nonpriority Creditor's Name
          PO Box 14099                                                When was the debt incurred?
          Belfast, ME 04915
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.3
 2        Internal Revenue Service                                    Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          Centralized Insolvency Operation                            When was the debt incurred?
          Post Office Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   2010 and 2011 1040 Taxes


 4.3
 3        Issac Perez, Jr.                                            Last 4 digits of account number                                                         $6,000.00
          Nonpriority Creditor's Name
                                                                      When was the debt incurred?

          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Female Debtor's brother




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 30 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.3      Laboratory Corporations of
 4        America                                                     Last 4 digits of account number       6927                                                   $6.04
          Nonpriority Creditor's Name
          P.O. Box 2240                                               When was the debt incurred?
          Burlington, NC 27216-2240
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify



 4.3      Mecklenburg Radiology Associates,
 5        P.A.                                                        Last 4 digits of account number       5914                                                 $19.90
          Nonpriority Creditor's Name
          P.O. Box 603828                                             When was the debt incurred?
          Charlotte, NC 28260-3828
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.3
 6        Medicredit, Inc.                                            Last 4 digits of account number       2216                                                 $69.85
          Nonpriority Creditor's Name
          PO Box 1629                                                 When was the debt incurred?
          Maryland Heights, MO 63043-0629
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 31 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.3
 7        Nordstrom Bank                                              Last 4 digits of account number       8941                                              $2,065.65
          Nonpriority Creditor's Name
          P.O. Box 6566                                               When was the debt incurred?
          Englewood, CO 80155-6566
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.3
 8        Nordstrom FSB                                               Last 4 digits of account number       8941                                              $2,483.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 03/11 Last Active
          Po Box 6555                                                 When was the debt incurred?           5/09/18
          Englewood, CO 80155
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card


 4.3      North Carolina Department of
 9        Revenue                                                     Last 4 digits of account number       5396                                           $50,682.52
          Nonpriority Creditor's Name
          Attn.: Bankruptcy Unit                                      When was the debt incurred?
          PO Box 1168
          Raleigh, NC 27602-1168
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   2010-2014 Individual State Income Taxes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 32 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.4
 0        Novant Health                                               Last 4 digits of account number       3693                                              $2,651.57
          Nonpriority Creditor's Name
          P.O. Box 11549                                              When was the debt incurred?
          Winston Salem, NC 27116-1549
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.4
 1        OrthoCarolina, PA                                           Last 4 digits of account number                                                         $1,466.00
          Nonpriority Creditor's Name
          P.O. Box 071119                                             When was the debt incurred?
          Charlotte, NC 28272-1119
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify



 4.4      Providence Anesthesiology
 2        Associates                                                  Last 4 digits of account number       4780                                               $263.12
          Nonpriority Creditor's Name
          P.O. Box 371863                                             When was the debt incurred?
          Pittsburgh, PA 15250-7863
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 33 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.4
 3        Sears Credit Cards                                          Last 4 digits of account number       1170                                               $691.09
          Nonpriority Creditor's Name
          P.O. Box 6286                                               When was the debt incurred?
          Sioux Falls, SD 57117-6286
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.4
 4        Sears Credit Cards                                          Last 4 digits of account number       3306                                              $2,348.88
          Nonpriority Creditor's Name
          PO Box 6282                                                 When was the debt incurred?
          Sioux Falls, SD 57117-6282
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.4
 5        Sherloq Financial                                           Last 4 digits of account number       0878                                                 $30.00
          Nonpriority Creditor's Name
          PO Box 1280                                                 When was the debt incurred?
          Oaks, PA 19456-1280
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 34 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.4
 6        SimplicIT Consulting, LLC                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          26 W 135 Pheasant Ct.                                       When was the debt incurred?
          Carol Stream, IL 60188
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Personal guaranty of business debt of
                                                                                          Business debt of CC Connections & More,
              Yes                                                        Other. Specify   LLC


 4.4      Surgical Specialists of Charlotte,
 7        PA                                                          Last 4 digits of account number       4851                                                 $30.00
          Nonpriority Creditor's Name
          PO Box 33369                                                When was the debt incurred?
          Charlotte, NC 28233-3369
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.4
 8        Synchrony Bank/Old Navy                                     Last 4 digits of account number       3867                                               $361.81
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                 When was the debt incurred?
          P.O. Box 965060
          Orlando, FL 32896-5060
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 17 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 35 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.4
 9        Synchrony/TJX                                               Last 4 digits of account number       2305                                              $2,092.81
          Nonpriority Creditor's Name
          P.O. Box 965015                                             When was the debt incurred?
          Orlando, FL 32896
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify



 4.5      The Carolinas Emergency Group,
 0        LLC                                                         Last 4 digits of account number       1077                                               $519.00
          Nonpriority Creditor's Name
          c/o Durham & Durham, LLP                                    When was the debt incurred?
          PO Box 1259
          Oaks, PA 19456
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.5
 1        Verizon Wireless                                            Last 4 digits of account number       0001                                               $725.08
          Nonpriority Creditor's Name
          P.O. Box 105378                                             When was the debt incurred?
          Atlanta, GA 30348
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 18 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                     Desc Main
                                                                     Document      Page 36 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.5
 2        Verizon Wireless                                            Last 4 digits of account number       0001                                               $725.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 05/10 Last Active
          500 Technology Dr, Ste 550                                  When was the debt incurred?           7/31/17
          Weldon Spring, MO 63304
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.5
 3        Wells Fargo Card Services                                   Last 4 digits of account number                                                         $1,284.00
          Nonpriority Creditor's Name
          PO Box 77053                                                When was the debt incurred?           0651
          Minneapolis, MN 55480-7753
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.5
 4        Wells Fargo Dealer Services                                 Last 4 digits of account number       2264                                           $24,602.89
          Nonpriority Creditor's Name
          PO Box 33068                                                When was the debt incurred?
          Raleigh, NC 27636
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Vehicle deficiency




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 19 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                      Desc Main
                                                                     Document      Page 37 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                              Case number (if known)         19-31416

 4.5
 5         Women's Transitional Healthcare                            Last 4 digits of account number       0020                                                         $62.00
           Nonpriority Creditor's Name
           1977 J N Pease Pl., Ste. 203                               When was the debt incurred?
           Charlotte, NC 28262
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citi                                                          Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 6004                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Client Services, Inc.                                         Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 3451 Harry S. Truman Blvd.                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Charles, MO 63301-4047
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Client Services, Inc.                                         Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 3451 Harry S. Truman Blvd.                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Charles, MO 63301-4047
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing, Inc.                                  Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 800 SW 39th St.                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 9004
 Renton, WA 98057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credence                                                      Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 17000 Dallas Pkwy., Ste. 204                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75248
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control, LLC                                           Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 546                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Hazelwood, MO 63042
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Diversified Consultants, Inc.                                 Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1391                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Southgate, MI 48195-0391
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 20 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                Case 19-31416                    Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                      Desc Main
                                                                     Document      Page 38 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                             Case number (if known)          19-31416

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Frontline Asset Strategies                                    Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2700 Snelling Ave. N                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 250
 Saint Paul, MN 55113
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 GC Services Limited Partnership                               Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 857                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Oaks, PA 19456-0857
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 GusTech                                                       Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1974 Carolina Place                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Mill, SC 29708
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Halsted Financial Services, LLC                               Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 828                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Skokie, IL 60076
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Associates, LLC                            Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 120 Corporate Blvd
 Norfold, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sequium Asset Solutions, LLC                                  Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1130 Northchase Pkwy., Ste. 150                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Marietta, GA 30067
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sequium Asset Solutions, LLC                                  Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1130 Northchase Pkwy., Ste. 150                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Marietta, GA 30067
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates                                        Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 409 Bearden Park Circle                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Knoxville, TN 37919
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 21 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                       Desc Main
                                                                     Document      Page 39 of 63
 Debtor 1 Dennis Eugenio Vilchez
 Debtor 2 Monse Yvette Perez                                                                         Case number (if known)   19-31416

 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                    6g.      $                   0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                   0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             197,330.81

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             197,330.81




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 22 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                   Case 19-31416                  Doc 16             Filed 10/30/19 Entered 10/30/19 10:19:33                        Desc Main
                                                                     Document      Page 40 of 63
 Fill in this information to identify your case:

 Debtor 1                  Dennis Eugenio Vilchez
                           First Name                         Middle Name            Last Name

 Debtor 2                  Monse Yvette Perez
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               WESTERN DISTRICT OF NORTH CAROLINA

 Case number           19-31416
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Direct Trucking, LLC                                                       Lease Agreement between Male Debtor and employer,
               8316 Ainsworth St.                                                         Direct Trucking, LLC for the lease of 2009 Volvo VNL 670
               Charlotte, NC 28216                                                        tractor and trailer. Male Debtor to ASSUME




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                   Case 19-31416                    Doc 16            Filed 10/30/19 Entered 10/30/19 10:19:33             Desc Main
                                                                      Document      Page 41 of 63
 Fill in this information to identify your case:

 Debtor 1                   Dennis Eugenio Vilchez
                            First Name                           Middle Name        Last Name

 Debtor 2                   Monse Yvette Perez
 (Spouse if, filing)        First Name                           Middle Name        Last Name


 United States Bankruptcy Court for the:                 WESTERN DISTRICT OF NORTH CAROLINA

 Case number           19-31416
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Dennis Eugenio Vilchez                                                                Schedule D, line
                3020 Thorndale Rd.                                                                    Schedule E/F, line   4.46
                Indian Trail, NC 28079
                                                                                                      Schedule G
                                                                                                    SimplicIT Consulting, LLC




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case 19-31416             Doc 16        Filed 10/30/19 Entered 10/30/19 10:19:33                               Desc Main
                                                          Document      Page 42 of 63


Fill in this information to identify your case:

Debtor 1                      Dennis Eugenio Vilchez

Debtor 2                      Monse Yvette Perez
(Spouse, if filing)

United States Bankruptcy Court for the:       WESTERN DISTRICT OF NORTH CAROLINA

Case number               19-31416                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Truck Driver                                Realtor
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Direct Trucking, LLC                        Keller Williams Realty

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?         7 months                                  5 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         4,300.00        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,300.00               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
             Case 19-31416             Doc 16         Filed 10/30/19 Entered 10/30/19 10:19:33                                 Desc Main
                                                      Document      Page 43 of 63

Debtor 1   Dennis Eugenio Vilchez
Debtor 2   Monse Yvette Perez                                                                    Case number (if known)    19-31416


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,300.00       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $          0.00   $                    0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00   $                    0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00   $                    0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00   $                    0.00
     5e.    Insurance                                                                     5e.        $          0.00   $                    0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00   $                    0.00
     5g.    Union dues                                                                    5g.        $          0.00   $                    0.00
     5h.    Other deductions. Specify: Anticipated 1099 Taxes Withheld                    5h.+       $        300.00 + $                    0.00
            Gas and Meal Expense                                                                     $        500.00   $                    0.00
            Trucking Lease Insurance                                                                 $        990.00   $                    0.00
            Parking                                                                                  $        150.00   $                    0.00
            CDL Management                                                                           $         90.00   $                    0.00
            Tractor & Trailer Lease                                                                  $      1,500.00   $                    0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          3,530.00       $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $            770.00       $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $          1,244.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $              0.00
     8e. Social Security                                                                  8e.        $              0.00   $              0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $           1,244.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $               770.00 + $        1,244.00 = $           2,014.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $          2,014.00
                                                                                                                                        Combined
                                                                                                                                        monthly income




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
             Case 19-31416          Doc 16   Filed 10/30/19 Entered 10/30/19 10:19:33                       Desc Main
                                             Document      Page 44 of 63

Debtor 1   Dennis Eugenio Vilchez
Debtor 2   Monse Yvette Perez                                                   Case number (if known)   19-31416

13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Female debtor is a realtor and has not earned any income and/or commissions since beginning
                         employment with Keller Williams.
                         Male debtor lease payments for leased tractor and trailer will begin November, 2019 as listed on Line
                         5h of Schedule I;
                         Male debtor anticipates an increase in income from employer




Official Form 106I                                         Schedule I: Your Income                                      page 3
             Case 19-31416                Doc 16          Filed 10/30/19 Entered 10/30/19 10:19:33                                    Desc Main
                                                          Document      Page 45 of 63


Fill in this information to identify your case:

Debtor 1                 Dennis Eugenio Vilchez                                                            Check if this is:
                                                                                                               An amended filing
Debtor 2                 Monse Yvette Perez                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF NORTH CAROLINA                                         MM / DD / YYYY

Case number           19-31416
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             3                    Yes
                                                                                                                                             No
                                                                                   Daughter                             15                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                   0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                 0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                 0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                 0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                 0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                 0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
           Case 19-31416                 Doc 16           Filed 10/30/19 Entered 10/30/19 10:19:33                                      Desc Main
                                                          Document      Page 46 of 63

Debtor 1     Dennis Eugenio Vilchez
Debtor 2     Monse Yvette Perez                                                                        Case number (if known)      19-31416

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                350.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                100.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                650.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                               800.00
8.    Childcare and children’s education costs                                                 8. $                                             1,310.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               150.00
10.   Personal care products and services                                                    10. $                                                 75.00
11.   Medical and dental expenses                                                            11. $                                                  0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 300.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  266.84
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  269.86
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Taxes                                                       16. $                                                  30.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  488.97
      17b. Car payments for Vehicle 2                                                      17b. $                                                  512.16
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,602.83
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,602.83
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,014.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,602.83

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -3,588.83

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Male Debtor leases tractor and trailer from employer for debtor's job as a truck driver.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                   Case 19-31416                 Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                      Desc Main
                                                                     Document      Page 47 of 63




 Fill in this information to identify your case:

 Debtor 1                    Dennis Eugenio Vilchez
                             First Name                     Middle Name             Last Name

 Debtor 2                    Monse Yvette Perez
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF NORTH CAROLINA

 Case number              19-31416
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Dennis Eugenio Vilchez                                                X   /s/ Monse Yvette Perez
              Dennis Eugenio Vilchez                                                    Monse Yvette Perez
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       October 30, 2019                                               Date    October 30, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                   Case 19-31416                 Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                              Desc Main
                                                                     Document      Page 48 of 63



 Fill in this information to identify your case:

 Debtor 1                  Dennis Eugenio Vilchez
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Monse Yvette Perez
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF NORTH CAROLINA

 Case number           19-31416
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $21,286.00           Wages, commissions,                        $0.00
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                              Desc Main
                                                                     Document      Page 49 of 63
 Debtor 1      Dennis Eugenio Vilchez
 Debtor 2      Monse Yvette Perez                                                                          Case number (if known)   19-31416

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                         Unknown             Wages, commissions,                Unknown
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                         Unknown             Wages, commissions,                Unknown
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until                                                                  $0.00       Child Support                        $12,440.00
 the date you filed for bankruptcy:

 For last calendar year:                                                                               $0.00       Child Support                        $14,928.00
 (January 1 to December 31, 2018 )

 For the calendar year before that:                                                                    $0.00       Child Support                        $14,928.00
 (January 1 to December 31, 2017 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                            Desc Main
                                                                     Document      Page 50 of 63
 Debtor 1      Dennis Eugenio Vilchez
 Debtor 2      Monse Yvette Perez                                                                          Case number (if known)   19-31416

       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Suntrust Bank                                             Monthly                        $1,536.48          $28,318.00         Mortgage
       Mail Code VA-RVW-6290                                                                                                          Car
       PO Box 85092
                                                                                                                                      Credit Card
       Mobile, NC 28286
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Toyota Southeast Finance                                  Monthly                        $1,466.91          $33,725.00         Mortgage
       PO Box 991817                                                                                                                  Car
       Mobile, AL 36691-8817
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Direct Trucking, LLC                                      Monthly                          $990.00            Unknown          Mortgage
       8316 Ainsworth St.                                                                                                             Car
       Charlotte, NC 28216                                                                                                            Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                       Other Monthly Insurane
                                                                                                                                    for Male Debtor's tractor
                                                                                                                                    and trailer lease for his job
                                                                                                                                    as a truck driver


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                             Desc Main
                                                                     Document      Page 51 of 63
 Debtor 1      Dennis Eugenio Vilchez
 Debtor 2      Monse Yvette Perez                                                                          Case number (if known)    19-31416

       Case title                                                Nature of the case          Court or agency                         Status of the case
       Case number
       Foreclosure of Real Property                              Foreclosure                 Union County Superior                      Pending
       Under Deed of Trust from Dennis                                                       Court                                      On appeal
       E. Vilchez and monse Yvette Perez
                                                                                                                                        Concluded
       19SP175
                                                                                                                                     Anticipated Foreclosure
                                                                                                                                     Sale Date: 10/08/19

       State Of North Carolina vs DENNIS                         STATE TAX LIEN              UNION COUNTY SUPERIOR                      Pending
       VILCHEZ, MONSE PEREZ                                                                  COURT                                      On appeal
       2018M000827                                                                                                                      Concluded

                                                                                                                                     - 2,244.00

       State Of North Carolina vs DENNIS                         STATE TAX LIEN              UNION COUNTY SUPERIOR                      Pending
       VILCHEZ, MONSE PEREZ                                                                  COURT                                      On appeal
       2016M001154                                                                                                                      Concluded

                                                                                                                                     - 50,163.00


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Wells Fargo Dealer Services                               2017 Toyota Sienna                                           May, 2018                    Unknown
       PO Box 33068
       Raleigh, NC 27636                                              Property was repossessed.
                                                                      Property was foreclosed.
                                                                      Property was garnished.
                                                                      Property was attached, seized or levied.

       Wells Fargo Dealer Services                               Male Debtor traded-in 2017 Toyota Tacoma                     September,                   Unknown
       PO Box 33068                                              TRD 4x4                                                      2018
       Raleigh, NC 27636
                                                                      Property was repossessed.
                                                                      Property was foreclosed.
                                                                      Property was garnished.
                                                                      Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                Desc Main
                                                                     Document      Page 52 of 63
 Debtor 1      Dennis Eugenio Vilchez
 Debtor 2      Monse Yvette Perez                                                                          Case number (if known)    19-31416

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                      Describe the gifts                                     Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                          Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                                                                                  loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment               Amount of
       Address                                                         transferred                                            or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       David R. Badger, P.A.                                           $3,941.00 to include (Chapter 7                        8/26/19                    $3,941.00
       325 Arlington Avenue, Suite 550                                 Retainer $3,500.00; Credit Counseling                  10/14/19
       Charlotte, NC 28203                                             $25.00 Financial Management Course
                                                                       $15.00; Credit Report $33.00;
                                                                       Bankruptcy Filing Fee $335.00)


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment               Amount of
       Address                                                         transferred                                            or transfer was             payment
                                                                                                                              made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                Case 19-31416                    Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                           Desc Main
                                                                     Document      Page 53 of 63
 Debtor 1      Dennis Eugenio Vilchez
 Debtor 2      Monse Yvette Perez                                                                          Case number (if known)   19-31416

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                 Describe any property or       Date transfer was
       Address                                                         property transferred                     payments received or debts     made
                                                                                                                paid in exchange
       Person's relationship to you
       Anna Maria Anglada                                              Female Debtor and her                    NONE                           April, 2018
                                                                       mother (A. Angalda) were
                                                                       titled jointly on 2013 Hyundai
       Female Debtor's Mother                                          Sonata.
                                                                       A. Angalada made all
                                                                       payments on vehicle.
                                                                       Female Debtor transferred
                                                                       joint title solely to her
                                                                       mother once vehicle was
                                                                       paid in full.

       Unknown                                                         Male Debtor sold Trailer                 Male Debtor received           February, 2018
                                                                                                                $2,500.00 in exchange
                                                                                                                for Trailer
       Arms-Length


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                   Description and value of the property transferred                       Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was            Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred
       Wells Fargo                                               XXXX-7264                    Checking                  Joint Checking                 Unknown
       P.O. Box 14411                                                                         Savings
                                                                                                                        account closed
       Des Moines, IA 50306-3411                                                                                        on or about
                                                                                              Money Market
                                                                                                                        February, 2019
                                                                                              Brokerage
                                                                                              Other

       Wells Fargo                                               XXXX-1026                    Checking                  Female Debtor                  Unknown
       P.O. Box 14411                                                                         Savings
                                                                                                                        Checking
       Des Moines, IA 50306-3411                                                                                        account closed
                                                                                              Money Market
                                                                                                                        on or about May,
                                                                                              Brokerage
                                                                                                                        2019
                                                                                              Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case 19-31416                    Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                                  Desc Main
                                                                     Document      Page 54 of 63
 Debtor 1      Dennis Eugenio Vilchez
 Debtor 2      Monse Yvette Perez                                                                                 Case number (if known)   19-31416

       Name of Financial Institution and                         Last 4 digits of               Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number                 instrument                   closed, sold,            before closing or
       Code)                                                                                                                 moved, or                         transfer
                                                                                                                             transferred
       Wells Fargo                                               XXXX-                              Checking                 Female Debtor                   Unknown
       P.O. Box 14411                                                                               Savings                  Savings account
       Des Moines, IA 50306-3411                                                                                             closed on or
                                                                                                    Money Market
                                                                                                                             about May, 2019
                                                                                                    Brokerage
                                                                                                    Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City,                                                 have it?
                                                                       State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                        Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)              to it?                                                                         have it?
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                    Where is the property?                     Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)              (Number, Street, City, State and ZIP
                                                                       Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 19-31416                        Doc 16           Filed 10/30/19 Entered 10/30/19 10:19:33                                  Desc Main
                                                                     Document      Page 55 of 63
 Debtor 1      Dennis Eugenio Vilchez
 Debtor 2      Monse Yvette Perez                                                                                 Case number (if known)   19-31416

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                      Court or agency                            Nature of the case                   Status of the
       Case Number                                                     Name                                                                            case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                   Employer Identification number
       Address                                                                                                         Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                       Dates business existed
       CC Connections & More, LLC                                Satellite installation                                EIN:

                                                                                                                       From-To    2009-2018

       V & V Distributors, LLC                                   Food Distribution                                     EIN:

                                                                                                                       From-To    2015-2018

       Pricison Lab Services, LLC                                Drug & Alcohol testing                                EIN:

                                                                                                                       From-To    2011-2014


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

       RCG Accounting & Associates                               2010-2019
       c/o Deborah Rios
       9000 Sheridan St., Ste. 138
       Hollywood, FL 33024




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                           Desc Main
                                                                     Document      Page 56 of 63
 Debtor 1      Dennis Eugenio Vilchez
 Debtor 2      Monse Yvette Perez                                                                          Case number (if known)   19-31416


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Dennis Eugenio Vilchez                                              /s/ Monse Yvette Perez
 Dennis Eugenio Vilchez                                                  Monse Yvette Perez
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     October 30, 2019                                               Date     October 30, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                   Case 19-31416                 Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33           Desc Main
                                                                     Document      Page 57 of 63

 Fill in this information to identify your case:

 Debtor 1                 Dennis Eugenio Vilchez
                          First Name                        Middle Name               Last Name

 Debtor 2                 Monse Yvette Perez
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF NORTH CAROLINA

 Case number           19-31416
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Mr. Cooper Mortgage                                   Surrender the property.                    No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a       Yes
    Description of       3020 Thorndale Rd. Indian Trail,                    Reaffirmation Agreement.
    property             NC 28079 Union County                               Retain the property and [explain]:
    securing debt:       Parcel ID# 07123290; Union
                         County tax value $282,100.00;
                         Zillow value listed


    Creditor's         Sheridan Homeowner's                                  Surrender the property.                    No
    name:              Association, Inc.                                     Retain the property and redeem it.
                                                                                                                        Yes
                                                                             Retain the property and enter into a
    Description of       3020 Thorndale Rd. Indian Trail,                    Reaffirmation Agreement.
    property             NC 28079 Union County                               Retain the property and [explain]:
    securing debt:       Parcel ID# 07123290; Union
                         County tax value $282,100.00;
                         Zillow value listed


    Creditor's         Suntrust Bank                                         Surrender the property.                    No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                           Desc Main
                                                                     Document      Page 58 of 63

 Debtor 1      Dennis Eugenio Vilchez
 Debtor 2      Monse Yvette Perez                                                                      Case number (if known)    19-31416

     name:                                                                   Retain the property and redeem it.                          Yes

                                                                             Retain the property and enter into a
     Description of 2018 Toyota Camry Sedan 4D                               Reaffirmation Agreement.
     property       SE I4 40,048 miles                                       Retain the property and [explain]:
     securing debt: Owned solely by Male Debtor;
                    NADA Average Trade-In value
                    listed


     Creditor's    Toyota Southeast Finance                                  Surrender the property.                                     No
     name:                                                                   Retain the property and redeem it.
                                                                             Retain the property and enter into a                        Yes
     Description of 2018 Toyota Rav 4 Utility 4D                             Reaffirmation Agreement.
     property       Adventure 2WD 29,161 miles                               Retain the property and [explain]:
     securing debt: Jointly titled between both
                    Debtors; NADA Average
                    Trade-In value listed


     Creditor's    Union County Tax Collector                                Surrender the property.                                     No
     name:                                                                   Retain the property and redeem it.
                                                                             Retain the property and enter into a                        Yes
     Description of     3020 Thorndale Rd. Indian Trail,                     Reaffirmation Agreement.
     property           NC 28079 Union County                                Retain the property and [explain]:
     securing debt:     Parcel ID# 07123290; Union
                        County tax value $282,100.00;
                        Zillow value listed

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                               Will the lease be assumed?

 Lessor's name:               Direct Trucking, LLC                                                                                 No

                                                                                                                                   Yes

 Description of leased        Lease Agreement between Male Debtor and employer, Direct Trucking,
 Property:                    LLC for the lease of 2009 Volvo VNL 670 tractor and trailer. Male Debtor to
                              ASSUME


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Dennis Eugenio Vilchez                                                    X /s/ Monse Yvette Perez
       Dennis Eugenio Vilchez                                                            Monse Yvette Perez
       Signature of Debtor 1                                                             Signature of Debtor 2

       Date        October 30, 2019                                                  Date     October 30, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                   Case 19-31416                 Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                              Desc Main
                                                                     Document      Page 59 of 63

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Dennis Eugenio Vilchez
 Debtor 2              Monse Yvette Perez                                                                  1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Western District of North Carolina
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number           19-31416
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    10/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                         3,547.71        $              0.00
  3. Alimony     and maintenance   payments.   Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $              0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $        1,244.00
  5. Net income from operating a business, profession, or farm
                                                                        Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from a business, profession, or farm $              0.00 Copy here -> $                      0.00      $              0.00
  6. Net income from rental and other real property
                                                                                  Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from rental or other real property             $    0.00 Copy here -> $                      0.00      $              0.00
                                                                                                       $                0.00      $              0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                Case 19-31416                    Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                           Desc Main
                                                                     Document      Page 60 of 63
 Debtor 1     Dennis Eugenio Vilchez
 Debtor 2     Monse Yvette Perez                                                                       Case number (if known)    19-31416


                                                                                                   Column A                      Column B
                                                                                                   Debtor 1                      Debtor 2 or
                                                                                                                                 non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00       $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                             $             0.00
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                       0.00       $           0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If necessary, list other
      sources on a separate page and put the total below.
               .                                                                              $                       0.00       $           0.00
                                                                                                   $                  0.00       $           0.00
                  Total amounts from separate pages, if any.                                  +    $                  0.00       $           0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       3,547.71          +   $       1,244.00     =   $      4,791.71

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>             $          4,791.71

              Multiply by 12 (the number of months in a year)                                                                                        x 12
       12b. The result is your annual income for this part of the form                                                                 12b. $          57,500.52

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                   NC

       Fill in the number of people in your household.                        4
       Fill in the median family income for your state and size of household.                                                          13.   $         85,021.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Dennis Eugenio Vilchez                                            X /s/ Monse Yvette Perez
                Dennis Eugenio Vilchez                                                  Monse Yvette Perez
                Signature of Debtor 1                                                   Signature of Debtor 2

Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                    Desc Main
                                                                     Document      Page 61 of 63
 Debtor 1    Dennis Eugenio Vilchez
 Debtor 2    Monse Yvette Perez                                                                   Case number (if known)   19-31416

        Date October 30, 2019                                                     Date October 30, 2019
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                    Desc Main
                                                                     Document      Page 62 of 63
 Debtor 1    Dennis Eugenio Vilchez
 Debtor 2    Monse Yvette Perez                                                                   Case number (if known)   19-31416


                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 04/01/2019 to 09/30/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Direct Trucking, LLC
Income by Month:
 6 Months Ago:                                    04/2019                       $0.00
 5 Months Ago:                                    05/2019                    $555.80
 4 Months Ago:                                    06/2019                   $4,619.40
 3 Months Ago:                                    07/2019                   $4,288.20
 2 Months Ago:                                    08/2019                   $6,690.60
 Last Month:                                      09/2019                   $4,148.20
                                 Average per month:                         $3,383.70




Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Lyft
Income by Month:
 6 Months Ago:                                    04/2019                    $803.31
 5 Months Ago:                                    05/2019                      $0.00
 4 Months Ago:                                    06/2019                      $0.00
 3 Months Ago:                                    07/2019                      $0.00
 2 Months Ago:                                    08/2019                      $0.00
 Last Month:                                      09/2019                      $0.00
                                 Average per month:                          $133.89




Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: UBER
Income by Month:
 6 Months Ago:                                    04/2019                    $180.69
 5 Months Ago:                                    05/2019                      $0.00
 4 Months Ago:                                    06/2019                      $0.00
 3 Months Ago:                                    07/2019                      $0.00
 2 Months Ago:                                    08/2019                      $0.00
 Last Month:                                      09/2019                      $0.00
                                 Average per month:                           $30.12




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-31416                     Doc 16              Filed 10/30/19 Entered 10/30/19 10:19:33                    Desc Main
                                                                     Document      Page 63 of 63
 Debtor 1    Dennis Eugenio Vilchez
 Debtor 2    Monse Yvette Perez                                                                   Case number (if known)   19-31416

                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 04/01/2019 to 09/30/2019.

Line 4 - Child support income (including foster care and disability)
Source of Income: Child Support Payments Received
Income by Month:
 6 Months Ago:                                    04/2019                   $1,244.00
 5 Months Ago:                                    05/2019                   $1,244.00
 4 Months Ago:                                    06/2019                   $1,244.00
 3 Months Ago:                                    07/2019                   $1,244.00
 2 Months Ago:                                    08/2019                   $1,244.00
 Last Month:                                      09/2019                   $1,244.00
                                 Average per month:                         $1,244.00




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
